UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6344


JULIAN FORD, JR.,

                Petitioner - Appellant,

          v.

CECILIA REYNOLDS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(3:11-cv-00067-DCN)


Submitted:   April 26, 2012                    Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julian Ford, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Julian Ford, Jr., seeks to appeal the district court’s

order       denying        his       Fed.     R.        Civ.     P.        60(b)     motion       for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.       § 2254      (2006)          petition.           The     order    is    not

appealable         unless        a     circuit         justice        or     judge       issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2006);

Reid     v.       Angelone,          369    F.3d        363,     369       (4th     Cir.     2004).

A certificate           of     appealability             will     not       issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                         When the district court denies

relief      on    the    merits,       a    prisoner      satisfies          this    standard      by

demonstrating           that     reasonable            jurists     would         find     that    the

district         court’s     assessment        of       the    constitutional            claims    is

debatable        or     wrong.        Slack    v.       McDaniel,          529    U.S.     473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                   Slack, 529 U.S.

at 484-85.

                 We have independently reviewed the record and conclude

that Ford has not made the requisite showing.                                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                       We

                                                   2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                             DISMISSED




                                    3